 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDDallasMailersUnion,LocalNo.143,andInternationalMailersUnionandDow JonesCompany,Inc. Case 16-CB-457February 25, 1970DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWNAND JENKINSOn November 28, 1969, Trial Examiner John M.Dyer issued his Decision in the above-entitledproceeding,findingthattheRespondentshadengaged in and were engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatthey cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer'sDecision.Thereafter, theRespondentsfiledexceptions to the Trial Examiner's Decisionand a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panelThe Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed The Board has considered the TrialExaminer'sDecision, theRespondents' exceptionsand brief, and the entire record in the case, andherebyadoptshisfindings,conclusions,andrecommendationsThe complaint alleged that the Respondentsrestrained and coerced the Charging Party in theselection and retention of its representatives for thepurposes of collective bargaining and the adjustmentof grievances in violation of Section 8(b)(1)(B) oftheAct.As set forth more fully by the TrialExaminer, the action which was alleged to constitutea violation of the Act was certain disciplinary actiontaken by the Respondents against the Charging`Party's foreman, who was also a member of theRespondents'union.Specifically,mailingroomforeman Colston, in the exercise of his supervisoryauthority under the contract to direct, control, andassign all employees in his department, ordered afellow union member and mailing room employee,Cantrell, to step down to the end of the table tocatch the newspapers so he could keep pace with themachine and did not have to stop it. Subsequently,Cantrell filed charges with the Respondent Local,alleging that Colston had discriminated against himand had engaged in conduct unbecoming a unionmember.AftertheRespondentInternationalassumed jurisdiction of the matter, the Companysent a telegram to it with a copy to the RespondentLocal, stating that it had told Colston not to replyto the charges since the Company considered theaction to be a direct violation of its contract withtheRespondents. At the same time the CompanyrequestedameetingoftheJointStandingCommittee'concerningthematter.NeitherRespondent ever replied to the Company's request,and no meeting of the Joint Standing Committeewas held. Eventually, the charges were upheld by theRespondentInternational,anduponColston'sfailure to respond, he was expelled from the UnioninJune 1969. Colston twice tendered his dues forthemonth of July, and in a letter to the Union,stated that he sincerely wished to remain a member.However, his tender was refused on the ground thathe had been expelled.The Trial Examiner concluded that the expulsionfrom union membership, which Colston wished toretain for the privileges afforded by the travelingcard and the other benefits, would, in this trade,tend to inhibit him and restrain his effectiveness asthe Company's supervisor and representative in themailroom, and was thus violative of the Company'srightsas guaranteed by Section 8(b)(1)(B) of theAct.The Respondents contend that the expulsion of aforeman who is a union member does not restrain orcoerce the Company in the selection or retention ofthe expelled foreman for the purposes of collectivebargaining or the adjustment of grievances, as, onceexpelled, the foreman is relieved of any furtherresponsibility or fear of any action on the part oftheUnion which might tend to inhibit him fromrepresenting the viewpoint of management.We donot agree that this is so. As the Trial Examinerfound, the inhibiting effect of the expulsion onColston does not terminate with his expulsion. It isevident that Colston tendered his dues for July afterhis expulsion because of his desire to retain thebenefits that union membership afforded. Thus, asthe Trial Examiner noted, his expulsion would likelyhave an inhibiting effect on his future conduct as asupervisorand representative of the Companybecause of his desire for reinstatement in the Union,andwould accordingly restrain and coerce theCompany from retaining him as its representativewithin the meaning of Section 8(b)(1)(B) of the Act.Moreover, the effect of Colston's expulsion is notlimitedmerely to its impact on Colston and hisrelationship to the Company. His expulsion will alsobe a clear signal to other foremen, who are, underthe established practice, members of the Union, thatthey could be subject to similar discipline if theyadminister the contract in a manner so as to incurthe Union's displeasure. An additional effect of theexpulsion, therefore, is to restrain and coerce theCompany within the meaning of Section 8(b)(1)(B)by limiting its "right at any time to make and relyuponaselectionofrepresentativesfromanuncoerced group of such supervisors whose loyalty'Section 9 of the parties' contract,entitled "Joint Standing Committee,"provides a method for the settlement of disputes181NLRB No. 49 DALLAS MAILERS UNION, LOCAL 143to[it]hasnotbeenprejudiced."2Inallthecircumstances,therefore,wefindthattheRespondents' expulsion of the Charging Party'sforeman for the performance of his supervisorydutiesinadministering the collective-bargainingagreement constitutes restraint and coercion of theCharging Party in the selection and retention of itsrepresentativesforthepurposesofcollectivebargaining and the adjustment of grievances inviolation of Section 8(b)(1)(B) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that Respondents, DallasMailersUnion, Local No. 143, and International MailersUnion, their officers,, agents, and representatives,shalltake the action set forth in the TrialExaminer's Recommended Order'ToledoLocalsNos15-Pand 272 of the Lithographers andPhotoengraversInternationalUnion.AFL-CIO (TheToledoBladeCompany,Inc ),175 NLRB No 173, TXDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN M. DYER,TrialExaminer:On June 4, 1969,'Dow JonesCompany,Inc.,herein variously called theCompany or the Employer, filed a charge allegingviolations of Section 8(b)(1)(B) against DallasMailersUnion,No 143 (hereincalledtheLocal)andInternationalMailersUnion,hereincalledtheInternational,and collectively called Respondents,allegingthat Respondents had restrained the Company in violationof the above section regardingthe Company's selection ofits representative for the purposes of collective bargainingoradjustmentofgrievancesandbyexpellingorthreatening to expel Foreman Robert Leon Colston frommembership in Respondents because of the performanceof his normal duties as a foreman.On August13, 1969, theDirector of Region 16 issued acomplaintwhich alleged that(1)Respondents sinceDecember 4 (the 10(b) date herein)had threatened toexpel Foreman Colston from membership in Respondentsbecause of his performance of his normal duties as aforeman;(2) on March 31 theLocalfiled charges againstColston for the purpose of investigating his conduct as asupervisor and representative of the Employer; (3) on June5theInternational requested his appearance for thatpurpose; and(4) on June 27 the International terminatedColston'smembership in Respondents because of themanner in which Colston interpreted and administered thecollective-bargainingagreement in effect between theCompany and Respondents.Respondents in their answer admitted the requisitejurisdictionalfacts,thepositionsofthevariousInternational officers and agents and theLocalpresident,'Most of the events in this case occurred between the fall of 1968 andthe summer of 1969Where months are referred to in this decision theyare the months falling in that periodWhere events occurred outside of thisperiod, the year is stated287that a contract was in effect between Respondents and theCompany, and the supervisory status of Colston.Respondents denied threatening to expel Colston or thatcharges were filed against him by the Local and deniedtheallegedreasonsforterminationofColston'smembership in Respondents and the commission of anyunfair labor practices.All parties were afforded full opportunity to appear,examine and cross-examine witnesses, and to argue orallyat the hearing held before me in Dallas, Texas, onSeptember 3, 1969. The General Counsel, Respondents,and the Company have filed briefs which have beencarefully consideredOn the entire record in this case including myevaluation of the reliability of the witnesses based on theevidence received and my observation of their demeanor, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT AND THE LABORORGANIZATIONS INVOLVEDThe Employer is a Delaware corporation maintainingone of its offices and places of business in Dallas, Texas,where it is engaged in publishing an edition of the WallStreetJournal.WhilesoengagedtheEmployerdisseminated news in association with Associated Press,advertised national products, and received for the pastyear gross revenues in excess of $500,000 from saidoperations. During the same period the Employer receivedgoods and materials valued in excess of $50,000 frompoints directly outside of the State of TexasRespondents admit, the Employer agrees, and I findthat the Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the ActRespondents admit, the Employer agrees, and I findthatRespondents are labor organizations within themeaning of Section 2(5) of the ActIi.THE UNFAIR LABOR PRACTICESA.Background and Undisputed FactsThe Company's plant in Dallas, Texas, publishes thesouthwest edition of the Wall Street Journal. In this casewe are concerned with the operation of the mailing roomwhich is under the general supervision of ProductionManager Munson and the direct supervision of ForemanLeonColston.Negotiations for contracts, as well asvariousmeetings and grievance meetings of the so-calledStanding Committee, were in most instances handled fortheCompany by their Counsel Joseph Barletta, Esq.,from their main offices in Princeton, New JerseyPrior to January 1962 the mailing room work washandled for the Company by an independent contractor,Ridgway Mailing Company. In January 1962 Dow Jonesterminated the contract with Ridgway and took over theoperations of the mailroom, recognized the Local, andentered into contracts with Respondents thereafter Thecurrent contract between the Company and Respondentsisfor a term of 3 years beginning January 1, 1968, andextending until December 31, 1970. In addition to thenormal contractual terms, this contract has a section 8entitled "Foreman" which defines the supervisory statusand duties of the mailing room foreman and states that heisthe publishers' representative and sole judge of theworkers' competency in the mailing room. Among other 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDthings section 8 provides that seniority is to govern layoffand recall and that the foreman's decisions are to beguided accordingly and in apparent recognition of thecustom in the trade of the foreman being a union member,section 8 concludes with subsection (f) as follows:TheUnion shall not discipline the foreman forcarryingoutordersofthePublisherorhisrepresentatives as authorized by this contractThe contract also provides for a method of settlingdisputes in section 9 entitled "Joint Standing Committee "This section provides for procedural steps starting withdiscussions concerning the dispute between the chapelchairman, representing the Union, and the foreman of themailing room and ending with binding arbitration andwith an express proviso that this is the exclusive means forsettling a dispute between the partie'sForeman Leon Colston began as a Ridgway employeeonMarch 23, 1958, and joined the Local at that time.This Local consists only of the mailroom employees,foreman, and assistants employed by Dow Jones inDallasColston was active in the affairs of the Union,served as its secretary-treasurer for some 5 years, was amember of the negotiating committee, and was chapelchairman on two occasions resigning from that position inNovember 1967 to become the mailroom assistantforeman.Colston was made foreman on February 29,1968.W. F Cantrell, the other principal in this problem,served with the Company and its predecessor for some 22years,during 18 of which he was the mailing roomforemanHe held that position when Colston started fortheCompany and was replaced in November 1967 andreturned to the line as a journeyman mailer Colston is afairly large man and from my observation and from histestimony I conclude that he is a rather sensitiveindividualwho remembers any slights and appears tonurture them. From his testimony and from some of hisletters and documents it is readily discernible that CantrellfeelsColston has picked on him with no justificationCantrell is also prone to exaggeration since in histestimony he stated that Colston was constantly harassinghim and when pressed on the subject mentioned two orthree things which he equated with constant harassmentItisprobably only human nature that having beendeposed as foreman and knowing that position, thatCantrellwould harbor some ill feelings toward anyoneserving in that position and it is apparent that he did so.It is also clear that he took orders from Foreman Colstonliterally looking to the precise letter of the word for hisinstructions and not to the rather obvious meaning of theinstructionThis is not to deny that Foreman Colston mayhave been overbearing in giving instructions.Attorney Barletta's testimony was uncontradicted thatfollowingColston'sbeingmade foreman, threats ofphysical abuse were made against Colston to the extentthat the Company felt it necessary to have a specialmeeting with the Union attended by a representative ofthe International. At this meeting the Company informedallpresent that it was convinced the Union wanted theCompany to get rid of Foreman Colston and that it wouldnot do so and warned that it would sooner let each of theemployees go rather than lose Colston The Companyemphasized that there was to be no violence of any type.InDecember at a meeting attended by International VicePresident Valero, Attorney Barletta complained that theCompany was still experiencing trouble in the mailroomdespitewhat Valero had said earlier, that resentmenttoward a union official who became a supervisor wouldeventually fadeAccording to Barletta, Valero assessedthe situation and gave as his opinion that the situationwas not going to improve but would stay the same unlessthe Company changed foremen Barletta further testifiedto rumblings against Colston at practically every meetinghe attended with the Union.In July 1968 an automatic "kicker" was installed onthemailingmachineThis device separated groups ofpapers going to one area or into one postal bag Inconducting experiments with the system the Companyfound that it was necessary to lengthen the table situatedat the end of the conveyor belt next to the tying machineand bag rack Due to the conveyor belt's continuallymoving papers forward it was found necessary for thelabeler who stood at the first position at the table to pulla group of newspapers from the edge of the conveyor beltfurther onto the table and into the appropriate bag at theend of the tableThere are two mailing machines at the Company'splant with six to seven men manning each line dependingon the size of the newspaper. Each man moves to the nextposition on the line every 15 minutes (rotates) so that eachemployee must be capable of doing all the jobs on theparticularmachine or lineFollowing the installation ofthe"kicker,"ForemanColston,inJuly1968,demonstrated the operation of it to all the men The onlyreal change in the men's operation was at the labeler'spositionand required the labeler on occasion to, asForeman Colston put it, "Step down and pull the papersup" G.C. Exh. 8 is a picture of this operation with thelabelerstandingon the left side reaching for thenewspapersAs was testified, the labeler is expected toreach about 1 foot further towards the conveyor belt thanthe individual shown in the picture (G.C. Exh 8) is doingWhat this means is that if a man is standing in the properposition with his feet some 8 inches or so apart near theright hand end of the table, he will have to shift his leftfoot 1 or more feet to the left and lean to his left to reachto the appropriate spot at the end of the conveyor belt. Ifa man standing in the labeler's position stood with hi- feetwide apart he would probably be able to lean to the leftand perform the operation without shifting his left footOn November 19 Foreman Colston sent a letter to WF Cantrell stating that on November 16 Cantrell failed toobey a reasonable valid order and was insubordinate. Theletterwarned that future failure to obey an order mightresultinhisdischargeCantrell in a letter datedNovember 30 replied denying that he had disobeyed anorder and stating that Foreman Colston had not agreedwith Cantrell's method of accomplishing the work at thelabeler'spositionbut that the work was performedCantrell denied any insubordination or refusal to performa task. In a'later document (Joint Exh. 5) Cantrell statedhe had his chapel chairman deliver this answer toForeman ColstonColston testified that in February while observing theoperation of one of the machines he saw it stopped somefour to five times by Cantrell and that he then went toCantrell and told him to step down and pull up the papersso he could keep up with the machine and not have tostop itAfter leaving Cantrell's spot, Colston said hecontinuedhisobservationand noticed that Cantrellcontinued to stop the machine. Colston then calledCantrell, the chapel chairman, and the assistant foremanoff the floor and ordered Cantrell to step down to theedge of the table and catch the papers or be fired Cantrellsaid that he then walked to the end of the table and afterdoing this a number of times and not being told to stop DALLAS MAILERS UNION, LOCAL 143289saw that others were not doing so and went back to hisformermethod of operating at the labeler's positionColston confirmed that Cantrell for a while performed thejob in an exaggerated fashion.Colston testified that on February 27 he told LocalPresidentWright to step down and catch the papers andsome 15 minutes later Wright handed Colston a copy of aletterfromCantrell toWright dated February 22Cantrell's letter charged Colston with conduct unbecominga union man,alleging that Colston was discriminatingagainstCantrell arbitrarily and maliciously by requiringhim to perform duties not required of others This chargereferred to the stepping down or walking the 1 foot or soto the end of the tableIn a union meetingheld shortly thereafter, and withColstonabstaining,theLocalmembership voted torequest the International to take jurisdiction of Cantrell'scharges.On March 14 the International in a letter toLocal PresidentWright and with copies to Cantrell andColston stated it had taken jurisdiction of the charges andtoldCantrell to send five copies of his charges to theInternational and a copy to Colston and told Colston tosend five copies of his reply to the InternationalColston informed the Company of the chargesagainsthim when he received them in February and was advisedby the Company not to reply to them. Following theInternational's letter accepting jurisdiction, the CompanyonApril 23 sent a telegram to International PresidentHosier with a copy to the Local president, stating that ithad told Colston not to comply with the International'sdirections since the Company considered the action adirect violation of its contract with Respondents andrequested a meeting of the Joint Standing Committeeconcerning the matter The Company further advised theUnion that it would consider any further attempts atharassment of its foreman as a violation of Section8(b)(1)(B).InternationalPresidentHosier and Local PresidentWright conferred and according toWright he wasinstructednottoanswer the Company's telegramFurther, according toWright, the Union considered therequest for a meeting of the Joint Standing Committeeinappropriate since no written charges had been filed andthe procedural steps of the grievance procedure had notbeen followed.No mention was made of whether thespecialmeeting called and held in March 1968 which aspecial representative of the International attended hadfollowed such procedural method or not This positionseems rather weak" in view of themannerinwhich thisdispute arose.A letter dated May 19, and actually mailed on June 5toColstonfrom the International, stated that theExecutive Council of theInternationalhad approved amotion that the charges against Colston be upheld andgave Colston 20 days to demonstrate why he should notbe expelled from the Union In a letter dated June 27 theInternationalstated that it had received no reply fromColston and therefore as outlined in the previous letter,Colston was expelled. Colston's tender of his dues for Julywas refused by the Local and the International on thegrounds that he had been expelled.The expulsion of Colston meant that he was no longeraunionmember entitled to a traveling card as ajourneyman mailer and that an insurance policy carried bytheUnion for him and presumably paid for by a portionof his dues was canceled There was some mention madeof pension benefits during the proceeding but there was noexplanation of whether they or any other tangible benefitswere lost to Colston by Respondents' actionB Positionof the PartiesThe General Counsel and the Company maintain thatthe charges brought against Colston and his expulsionfrom the Union were further incidents of harassment bythe Union against Colston designed to restrain and coercethe Company in their choice of a foreman to represent theCompany in bargaining and or in the adjustment ofgrievances, all in violation of Section 8(b)(I)(B) of theAct In support of their position the General Counsel andthe Company cite the cases which began withHaverhillGazette Company.123NLRB 806, and stress theSanFrancisco - Oakland Mailers Union No 18,case, 172NLRB No. 252, theToledo Blade Company, Inc ,case,175NLRB No 173, and theSheetMetalWorkersInternationalAssociationcase, 178 NLRB No 24 It istheir position that Cantrell and the Union were gettingback at Foreman Colston for his direction of Cantrell inthemanner and method of operating as a labeler,something clearly within Colston's powers and duties as aforeman and so acknowledged in section 8 of the contractPresumably it is also their position that if Cantrell felt hewas being discriminated against in the performance of hiswork he could file a grievance with his chapel chairmanand the matter could be taken up in the regular course ofgrievance procedures as set forth in the contract IndeedCantrell seemed to have nearly embarked on such acourse when he gave his November reply to the chapelchairman for delivery to ColstonHowever,Cantrelltestified that the Union, presumably the Local, informedhim that his problem did not come under the contract andwas a private matter between him and ColstonRespondents argue that the problem is a personal onebetween the two men and that hard feelings between thetwo have led to the present situation Respondents allegedthat Colston harassed Cantrell concerning his job and hasmade him perform duties above those required by otheremployees. Respondents' witnesses said that Cantrell wastold to walk to the end of the table rather than step downto the end of the table This matter of semantics resolvedto the fact that the employee was being instructed to moveIor 2 feet so that the work could best be performedRespondents argue that this "personal feud" brings thematter within the bounds of theAllisChalmerscase, 388U S. 175, asintrauniondiscipline brought about by theactions of one member against the other Respondentsdisclaim any responsibility, with the Internationalstatingithad no alternative but to process the charges under theLandrum-Griffin Act since Colston did not replyC AnalysisThe Union's answer does not bear scrutiny Both theInternational and the Local were aware of the troubledfeelingsand of the Company's stated position that itwould retain Colston as its foreman in the mailroom Theissue here may have developed from Cantrell's resentmentover being deposed as foreman and resentment of Colstonas the new foreman Colston may have been a rather strictforeman In any event, as a part of his duties, and soacknowledged by the contract, Colston had the right andresponsibility to "direct, control and assign all employeesinhisdepartment " The manner in which the mailingmachines are run by employees is clearly within thatscope.Cantrell'sallegationofdiscriminationagainstColston is related directly to Colston's supervisory control 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDand his manner in exercising it. If Cantrell thought thattherewas discrimination he should have followed thegrievance procedure for this would clearly be encompassedthereunderHowever, Cantrell stated during the hearingthat the Union told him this was not a problem to beconsidered under the contract and grievance procedureCantrell may have been so told by the Local because theythought his complaint had no validity, but the grievanceprocedure,particularlyfollowingawrittenwarningregarding a possible discharge, was the only availablelegitimateway for Cantrell to lodge a complaint tomanagement regarding possible discrimination againsthim. The contract lays out that the use of the grievanceprocedure is the onlyavenueto be used. If Cantrell'scomplaint was legitimate or had a solid basis, I cannotdetermine that management would not have recognized it,or following the grievance procedure, an arbitrator wouldnothave recognized discrimination if it existed andordered it corrected under the binding arbitration providedby the contractHere a different manner was chosen by Cantrell to stopwhatCantrellfeltwas discrimination against himCantrell initiated charges against Colston to strip Colstonof his union membership and the other benefits accrued oraccruing thereunder. Respondents state that since Texas isa "right to work State" it isn't necessary for Colston tobe a union member and as a member of management hehas not been hurt. However, it is traditional in this tradefor foremen and assistant foremen to be union membersManagement to protect itself from problems of this type,had secured Respondents' agreement to section 8(f) of thecontract quoted above Respondents' action seems to be indirect violation of this contract provision. Respondentsrefused to agree to a meeting of the Joint StandingCommittee and the Company warned Respondents of itsposition that Respondents might violate Section 8(b)(1)(B)of the Act if they continued in the course of conducting ahearing on Cantrell's charges against Foreman Colston.Respondents could have met with the Company to resolvethe differences. To answer one of Respondents' defenses,RespondentswouldhaveadefenseundertheLandrum-Griffin Act for not processing Cantrell's chargesif it was improper for them to do so and might arguablyhaveviolatedtheNationalLaborRelationsAct.Respondentshoweverpressedforwardand expelledColston.In these circumstances I conclude Respondents haveviolated Section 8(b)(1)(B) of the Act. The Board in thelattercasescitedby the General Counsel and theCompany has approved the general proposition that aunion violates Section 8(b)(1)(B) ofthe Act bydisciplininga foreman for the performance of his supervisory dutiesThe Board adopted the holding of Trial ExaminerScharnikow in theToledo Bladecase in which he stated11- it is apparent from the language of Section8(b)(I)(B)and from the general reasoning of the Board inSanFranciscoMailers,that it is not an essential element ofthe unfair labor practices that the disciplined supervisor bea compelled union member under the union-security clauseobtainedby the Union It is enough that his actualmembership has colorably subjected him to the offensivediscipline and its effect on his employer's right to relyupon him as a supervisor " The Board further referred totheToledo Bladecase in approving Trial Examiner Weil'sdecision inSheet Metal WorkersThough the action taken here is not a fine, it issomethingmore fundamental,theunionmembershipitself,which Colston wished to retain for the privilegesafforded by the traveling card and the other benefits.Denying those to Colston in this trade would tend toinhibit him and restrain his effectiveness as the Company'ssupervisor and representative in the mailroom This thenviolates the Company's right as guaranteed by Section8(b)(1)(B) which violation must needs be remedied.111.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondents as set forth in section II,above,occurring in connection with the Employer'soperations as described in section 1, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerceIV. THE REMEDYHaving found that Respondents violated Section8(b)(l)(B) of the Act, I shall recommend that Respondentsceaseanddesistfrom restraining or coercing theEmployer in the manner found herein Additionally, I findthat the coercive effect herein can be removed only ifRespondents are required to rescind the action ofexpelling Foreman Leon Colston from the Local and fromtheInternationalandrestoretohimhisunionmembership, the right to his travelei's card, and any andallbenefitsaccruingordue him because of unionmembership; such as the insurance policyOn the basis of the foregoing findings and the recordherein, I make the following:CONCLUSIONS OF LAWIRespondents are each labor organizations within themeaning of Sections 2(5) and 8(b) of the Act.2.The Employer is an employer within the meaning ofSections 2(2) and 8(b)(l)(B) of the Act3.The Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.4.By restraining and coercing the Employer in theselectionof its representatives for the purposes ofcollectivebargaining or the adjustment of grievances,Respondents have engaged in and are engaging in unfairlabor practices within the meaning of Section 8(b)(l)(B) ofthe Act.5The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the ActRECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in this case, Irecommend that Respondents, their officers, agents, andrepresentatives, shallICease and desist from(a) In any manner restraining or coercing Dow Jonesand Company, Inc , in the selection of representativeschosen by it for the purposes of collective bargaining orthe adjustment of grievances(b) Expelling and refusing membership to or otherwisedisciplining Foreman Leon Colston because of his conductand performance of work as the Employer's selectedrepresentative for the purposes of collective bargaining orthe adjustment of grievances. DALLAS MAILERSUNION, LOCAL 143(c)Refraining from or refusing to use the means foradjustmentofdisputesprovidedinthecollective-bargaining agreement between Respondents andthe Employer2.Take the following affirmative action which isnecessary to effectuate the policies of the Act.(a)Rescind the action taken in expelling Leon Colstonfrom membership in Respondents(b)Make Leon Colston whole for any losses he mayhave suffered by reason of Respondents' action inexpelling him from membership in Respondents.(c)Respondents, the Local and the International, areboth to advise Colston in writing that each has taken theactionof restoring Colston to full membership in theInternational and the Local and that all references to hisexpulsion from the Union are to be expunged fromRespondents' records(d)Respondent Local is to post at its business office,union hall, or any places where it customarily placesnotices to members, copies of the attached notice marked"Appendix."2Copies of the said notice shall also beposted at the Employer's place of business if the EmployeriswillingRespondent International shall post said noticeat its headquarters building on bulletin boards or suchplaces where notices to members are customarily postedand shall publish a copy of the said notice for 2consecutivemonths in its official publication "TheInternationalMailer." The notices, on forms provided bythe Regional Director for Region 16, shall be signed by anauthorized representative of the Respondent Local and byauthorized representatives of the Respondent Internationaland shall be posted by the Respondents immediately uponreceipt thereof in the manner provided above The noticesare to be posted for 60 consecutive days in conspicuousplaces including all places where notices to members arecustomarily posted and reasonable steps shall be taken byRespondents and by the Employer to insure that thenotices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for Region 6, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.''In the event no exceptions are filed as provided by Section102 46 of theRules and Regulationsof theNationalLaborRelationsBoard, thefindings, conclusions,recommendations, and Recommended Order hereinshall,as provided in Section102.48 of theRules and Regulations, beadopted by the Board and become its findings,conclusions,and order, andallobjections thereto shall be deemed waived for all purposes In the eventthat the Board'sOrder is enforced by a Judgment of a United States Courtof Appeals,thewords in the notice reading "Posted byOrder of theNationalLaborRelationsBoard"shallbe changed to read"PostedPursuant to a Judgment of the UnitedStates Court of AppealsEnforcingan Order of the NationalLaborRelations Board "'In the event that this RecommendedOrder is adopted bythe Board,this provision shall be modifiedto read "Notifysaid Regional Director, inwriting,within10days fromthedate of thisOrder,what stepsRespondents have takento complyherewith "APPENDIXNOTICE TOMEMBERS291Posted by Order of the National Labor RelationsBoard An Agency of the United States GovernmentFollowingatrialinwhich the Company, theInternationalUnion, the Local Union, and the GeneralCounseloftheNationalLaborRelationsBoardparticipated and offered evidence, it has been found thatwe violated the Act. We have been ordered to post thisnotice and publish it and to abide by what we say in thisnoticeWE WILL NOT in any manner restrain or coerce DowJonesandCompany, Inc , in their selection ofrepresentatives chosen for the purposes of collectivebargainingand/or the adjustment of grievances ordisputes under the contract.WE WILL NOT refuse to follow the contractprovisions in our collective-bargaining agreement forthe means provided for the adjustment of grievances ordisputes.WE WILL NOT expel from membership or denymembership to foremen or assistant foremen orotherwisedisciplinethemfortheconductorperformance of work while such persons are selectedrepresentatives of the Employer and its representativesforthepurposesof collectivebargainingor theadjustment of grievances.WE WILL rescind the expulsion of Leon Colston fromunionmembership and restore him to membership inthe Union with all the rights and privileges due him andremove from our records any reference to suchexpulsion.DatedByDatedByINTERNATIONAL MAILERSUNION(Labor Organization)(Representative)(Title)DALLAS MAILERS UNION,LOCAL No 143(Labor Organization)(Representative)(Title)Thisisanofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other materialAny questions concerning this notice or compliancewith its provisions may be directed to the Board's Office,8A24 Federal Office Building, 819 Taylor Street, FortWorth, Texas 76102, Telephone 817-334-2941.